Citation Nr: 1625075	
Decision Date: 06/22/16    Archive Date: 07/11/16

DOCKET NO.  13-35 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to service connection for the cause of the Veteran's death.

2. Entitlement to service-connected burial benefits.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Appellant and her daughter


ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The Veteran served on active duty from March 1964 to October 1968.  He died in March 2011.  The appellant is his surviving spouse.

These matters come before the Board of Veterans' Appeals (Board) from decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  By a July 2011 rating decision, the RO denied the appellant's claim of entitlement to service connection for the cause of the Veteran's death.  In an October 2011 decision, the RO denied the appellant's claim of entitlement to burial benefits.  

In March 2016, the appellant and her daughter testified via videoconference before the undersigned Veterans Law Judge, seated at the Board's Central Office in Washington, D.C.  A transcript of the hearing has been associated with the claims file. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The issues on appeal must be remanded for further development to ensure they are afforded every due consideration, and to aid the Board in making an informed decision.  

Here, the Veteran died in March 2011.  His death certificate indicates that the cause of his death was colon cancer, a nonservice-connected disability.  In statements made during the course of the appeal, the appellant asserts that the Veteran was hospitalized in January 2011, through February 2011, for VA spinal surgery, related to colon cancer that had metastasized to the spine.  She stated that he died suddenly in March 2011 in the rehabilitation facility in which he was staying after his spinal surgery.  She asserts that the Veteran died from his service-connected ischemic heart disease, and not his nonservice-connected colon cancer; and that the death certificate was completed by a physician simply on duty at the time of the Veteran's death, a physician who had not treated the Veteran and was not aware of his medical condition.  The appellant and some family members wrote statements describing the Veteran's last moments and asserted that his death was sudden, with chest pain and jerking, and it appeared that he had a fatal cardiac incident.

In support of her claim, the appellant submitted a July 2009 VA report of colonoscopy negative for colon cancer.  She also submitted a March 2016 letter from a VA physician.  The physician opined that the likelihood that the Veteran died suddenly from ischemic heart disease is higher than the likelihood that he died from his colon cancer.  He reported that the Veteran had a history of coronary artery disease, previous inferior myocardial infarction, multiple stenting procedures to his right coronary artery, and mild left ventricular dysfunction; and that he had metastatic colon cancer to the spine and was hospitalized in a VA facility for spinal cord stabilization from January 2011 to February 2011 and was discharged to a rehabilitation facility in February 2011.  The physician reported that the Veteran was not in hospice and was still lucid and fairly functional other than his chronic pain and medical issues related to the spinal cord metastasis, and that while at the rehabilitation facility, he reportedly died suddenly.  

In a March 2011 death notice in the Veteran's VA treatment records, an infusion nurse attending the Veteran while undergoing outpatient chemotherapy noted that the Veteran had end-stage metastatic colon cancer and spinal cord injury.  In a March 2011 VA medical equipment consult report, the VA professional reported that the consult for equipment was put on hold until the Veteran was released from the rehabilitation center, as the Veteran's family was not prepared to accept hospice care and the Veteran was going to be discharged home under palliative care. 

Sadly, a March 4, 2011 VA treatment note indicates that the appellant had been called by staff at the rehabilitation center to come see the Veteran as they felt he was passing.  In follow-up contact with the VA medical center, the appellant described the Veteran's death as "very harsh" due to his "jerking" and the intensity of his pain.  She stated that the cancer had "hit his spinal cord."  

It does not appear that the VA physician who submitted the March 2016 letter had the opportunity to review the claims file in conjunction with his opinion.  Remand for additional VA medical opinion(s) is required, as described below.

Also, the Veteran's complete treatment records from the San Luis Care Center, where he passed away, should be obtained on remand.  

The claim of entitlement to service-connected burial benefits is inextricably intertwined with the issue of entitlement to service connection for the cause of the Veteran's death.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Therefore, consideration of the burial benefits claim must be deferred pending resolution of the cause of death claim.

Accordingly, the case is REMANDED for the following action:

1. Make arrangements to obtain the Veteran's complete treatment records from the San Luis Care Center, dated from February 2011 to March 2011.

2.  After the above action has been completed, forward the Veteran's claims file to an appropriate VA examiner(s) for an opinion as to the following:

(a)  The examiner should opine as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's ishemic heart disease caused or contributed substantially or materially to cause the Veteran's death.  

(b) The examiner should opine as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's ishemic heart disease resulted in debilitating effects and general impairment of his health to an extent that it rendered him materially less capable of resisting the effects of his metastic colon cancer.

(c) The examiner should opine as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's colon cancer was related to his in-service Agent Orange (herbicide) exposure.  In rendering the opinion, the examiner may not rely solely on the fact that the Veteran's colon cancer may not be on the presumptive list of diseases associated with herbicide exposure, or that the National Academy of Sciences may have determined that current studies do not support a statistical association between a given disease and herbicide exposure.  Rather, the opinion must explain why any statistical or medical studies are found to be persuasive or unpersuasive, and should address any other considerations that the examiner finds relevant, such as whether there are other risk factors for the development of the Veteran's colon cancer or whether it manifested in an unusual manner, among any other factors deemed pertinent.  

The claims file should be made available to the examiner(s) for review in conjunction with the opinion(s), and the examiner(s) should note such review.  A complete rationale should be provided for all opinions given.  The opinions should be based on historical records and medical principles.  

3. After completing the above, and any other development required, readjudicate the appellant's claims based on the entirety of the evidence.  If the claims remain denied, the appellant and her representative should be issued a Supplemental Statement of the Case (SSOC).  An appropriate period of time should be allowed for response.

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

